DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
What is the quantum algorithm?
What algorithm gives functionality to the application 105 in order to simulate a quantum algorithm? 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a 
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method.  Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
forming a first set of quantum gates, the first set of quantum gates arranged to simulate a quantum algorithm; (This is a mathematical concept. The examiner understands the “quantum gates” are simulations (fig 6, 602))
determining, after performing a first subset of the first set of quantum gates, a state of a qubit of a quantum processor;(This mathematical concept. The examiner understands the determination happens as a result of the simulation (fig. 6. 604));
comparing the state of the qubit to an acceptability criterion; (This is a mathematical concept.)
 removing, in response to determining the state meets an acceptability criterion, a second subset of the set of quantum gates; (This is a mathematical concept, since it is a transformation of the algorithm (fig. 6, 610).)
and forming, in response to removing the second subset of the set of quantum gates, a second set of quantum gates, the second set of quantum gates arranged to simulate the quantum algorithm (This is a mathematical concept since it is a transformation of the algorithm (fig. 6, 610).).

Based upon the above analysis claim 1 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1 the following are additional elements.
Claim 1 does not have an additional element.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. Further, there is no evidence that the measuring and collecting data is a novel feature of the claim.
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring and collecting data
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this elements appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
There are no additional elements. The examiner understands this process would be performed on a computer but does not recite a computer. 
	The examiner submits claims are similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) as noted in MPEP 2106.05(h) vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.
	Moreover, the claims are also  similar to In re: Bd of Trustees of the Leland Stanford Junior Univ. The Federal Circuit recently held “a specific or different combination of mathematical steps yields more accurate haplotype predictions than previously achievable under the prior art is not enough to transform the abstract idea in claim 1 into a patent eligible application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 , 1170 (Fed. Cir. 2018) (holding that an advance in financial mathematical techniques does not constitute an inventive concept). In re Bd. of Trs. of the Leland Stanford Junior Univ., 991 F.3d 1245, 1252 (Fed. Cir. 2021)

Claims 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method.  Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
program instructions to form a first set of quantum gates, the first set of quantum gates arranged to simulate a quantum algorithm; (This is a mathematical concept. The examiner understands the “quantum gates” are simulations (fig 6, 602))
program instructions to determine, after performing a first subset of the first set of quantum gates, a state of a qubit of a quantum processor;(This mathematical concept. The examiner understands the determination happens as a result of the simulation (fig. 6. 604));
program instructions to compare the state of the qubit to an acceptability criterion; (This is a mathematical concept.)
 program instructions to remove, in response to determining the state meets an acceptability criterion, a second subset of the set of quantum gates(This is a mathematical concept, since it is a transformation of the algorithm (fig. 6, 610).); 
and program instructions to form, in response to removing the second subset of the set of quantum gates, a second set of quantum gates, the second set of quantum gates arranged to simulate the quantum algorithm (This is a mathematical concept since it is a transformation of the algorithm (fig. 6, 610)).

Based upon the above analysis claim 1 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1 the following are additional elements.
Claim 9’s additional element is a computer readable storage device.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. Further, there is no evidence that the measuring and collecting data is a novel feature of the claim.
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring and collecting data
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this elements appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
The examiner takes official notice that a computer readable storage device, such as a hard drive or solid state drive  or memory card, is conventional in the computer arts. 
	The examiner submits claims are similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) as noted in MPEP 2106.05(h) vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.
	Moreover, the claims are also  similar to In re: Bd of Trustees of the Leland Stanford Junior Univ. The Federal Circuit recently held “a specific or different combination of mathematical steps yields more accurate haplotype predictions than previously achievable under the prior art is not enough to transform the abstract idea in claim 1 into a patent eligible application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 , 1170 (Fed. Cir. 2018) (holding that an advance in financial mathematical techniques does not constitute an inventive concept). In re Bd. of Trs. of the Leland Stanford Junior Univ., 991 F.3d 1245, 1252 (Fed. Cir. 2021).

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method.  Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
program instructions to form a first set of quantum gates, the first set of quantum gates arranged to simulate a quantum algorithm; (This is a mathematical concept. The examiner understands the “quantum gates” are simulations (fig 6, 602).)
program instructions to determine, after performing a first subset of the first set of quantum gates, a state of a qubit of a quantum processor;(This mathematical concept. The examiner understands the determination happens as a result of the simulation (fig. 6. 604).);
program instructions to compare the state of the qubit to an acceptability criterion; (This is a mathematical concept.)
 program instructions to remove, in response to determining the state meets an acceptability criterion, a second subset of the set of quantum gates; (This is a mathematical concept since it is a transformation of the algorithm (fig. 6, 610)).
and program instructions to form, in response to removing the second subset of the set of quantum gates, a second set of quantum gates, the second set of quantum gates arranged to simulate the quantum algorithm (This is a mathematical concept since it is a transformation of the algorithm (fig. 6, 610)).

Based upon the above analysis claim 1 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1 the following are additional elements.
Claim 18’s additional element is a processor, computer readable memory and a computer readable storage device.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. Further, there is no evidence that the measuring and collecting data is a novel feature of the claim.
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring and collecting data
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this elements appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
The examiner takes official notice that a processor (such as a CPU), a computer readable memory (such as RAM or ROM) or computer readable storage device( such as a hard drive or solid state drive  or memory card or EEPROM) are conventional in the computer arts. 
	The examiner submits claims are similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) as noted in MPEP 2106.05(h) vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.
	Moreover, the claims are also  similar to In re: Bd of Trustees of the Leland Stanford Junior Univ. The Federal Circuit recently held “a specific or different combination of mathematical steps yields more accurate haplotype predictions than previously achievable under the prior art is not enough to transform the abstract idea in claim 1 into a patent eligible application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 , 1170 (Fed. Cir. 2018) (holding that an advance in financial mathematical techniques does not constitute an inventive concept). In re Bd. of Trs. of the Leland Stanford Junior Univ., 991 F.3d 1245, 1252 (Fed. Cir. 2021).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 Computer Implemented Inventions [R-10.2019] discloses: 
examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. (underline added)

Failure to disclose an algorithm for the quantum algorithm
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Paragraph [0001] disclose “[t]he present invention relates generally to a method for quantum computing”.
Specification paragraphs [0001, 0015, 0019, 0021, 0022, 0023, 0026, 0033, 0037, 0039, 0041, 0043, 0045, 0047, 0055, 0061, 0078, 0086, 0089, 0090, 0094, 0096] disclose the term “quantum algorithm”, but the paragraphs fail to disclose a specific quantum algorithm. Paragraph [0015] discloses “[a] quantum algorithm represents a set of instructions to be performed on a quantum computer”. However, the specification as filed fails to give any instructions to be performed. 
	Figure 3 shows “Quantum Algorithm 316” as a box. 
	Therefore, since the applicant fails to disclose an algorithm or instructions for the quantum algorithm, the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. (See MPEP 2161.01)

Failure to disclose an algorithm for simulating the quantum circuit
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Paragraph [0001] disclose “[t]he present invention relates generally to a method for quantum computing”.

	Figure 3 element 310 is a box. The box is labeled “simulate quantum circuit”. Paragraph 0086, of the specification, discloses “component 310 simulates circuit diagram 402”, but does not tell one how simulate the circuit. Paragraph 0090 of the specification discloses “component 310 simulates circuit diagram 502”, but does not tell one how simulate the circuit.
	Figure 6 element 602 is a box. The box is labeled “simulating the quantum algorithm forming a set of quantum gates”. Paragraph [0095] discloses “application 105 simulates a quantum algorithm forming a set of quantum gates performing operations of the quantum algorithm” but disclose how the application 105 simulates a quantum algorithm. 
Therefore, since the applicant fails to disclose an algorithm for the simulating the quantum circuit, the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. (See MPEP 2161.01)

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “acceptability criterion” in claims 1, 9 and 19 is a relative term which renders the claim indefinite. The term “acceptability criterion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Specification paragraph [0026] discloses “the acceptability criterion is a conditional statement for a quantum gate of the first set of quantum gates.” 
Specification paragraph [0093] disclose “[c]omponent 314 analyzes the determined states to determine whether the determined states meet an acceptability criterion. For example, component 314 can compare the measurement to a conditional statement. For example, failing to match the conditional statement meets an acceptability criterion”. 
Since there is a great deal of uncertainty about how interpret the term “acceptability criterion”, the examiner will not apply prior art to the claims at this time. See MPEP 2173.06 [R-07.2015] and In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
“Quantum Circuit Simplification and Level Compaction” by Maslov et al. disclose an optimization technique based on templates to simplify the depth of the nonoptimal quantum circuits. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817